Case 5:20-cv-05120-TLB Document 43          Filed 07/26/21 Page 1 of 3 PageID #: 1064




                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                             FAYETTEVILLE DIVISION

BLAKE JONES                                                                   PLAINTIFF

V.                             CASE NO. 5:20-CV-5120

JOHN BALDWIN, d/b/a
Two Men and a Truck, Bentonville, AR                                       DEFENDANT

                                        ORDER

      Now before the Court is pro se Plaintiff Blake Jones’s Motion for Sanctions made

pursuant to Federal Rule of Civil Procedure 30(d)(2). (Doc. 39). Mr. Jones contends that

his deposition of Defendant John Baldwin was impeded or frustrated by Mr. Baldwin’s

counsel. Mr. Jones claims that counsel “continually objected and interjected hundreds of

times, was argumentative . . . . [and] instructed the witness not to answer non privileged

questions during the deposition.” Id. at p. 2. Mr. Jones believes that counsel’s conduct

was so egregious that a second deposition of Mr. Baldwin is warranted and should be

ordered by the Court. Mr. Baldwin filed a Response in Opposition to the Motion (Doc. 42)

arguing that the Motion is without merit and that all fees and costs Mr. Baldwin’s counsel

incurred in responding to the Motion should be reimbursed by Mr. Jones.

      According to the Court’s Case Management Order (Doc. 24), discovery disputes

such as the instant one should be submitted to the Court prior to the close of discovery.

However, it appears that in this case, the parties agreed to conduct discovery well past

the Court’s formal deadline—which the Case Management Order explicitly permits. The

Motion for Sanctions concerns the deposition of the Defendant, which the parties had

agreed would occur after the discovery deadline. Under these circumstances, the Court




                                            1
Case 5:20-cv-05120-TLB Document 43            Filed 07/26/21 Page 2 of 3 PageID #: 1065




prefers to take up the Motion for Sanctions on the merits rather than deny it for

untimeliness.

       In evaluating the merits of the Motion, the Court reviewed the 131-page deposition

transcript. See Doc. 39-2. The deposition lasted approximately three-and-a-half hours.

Mr. Baldwin’s counsel made several objections throughout the deposition, but most of

them pertained to the form of the question. Mr. Jones was undeterred by this type of

objection and clearly understood that it was his right to ask questions and Mr. Baldwin’s

duty to answer—even if Mr. Baldwin’s counsel had previously objected.              In certain

instances, counsel objected that a particular question had been “asked and answered” or

“called for speculation.” Again, these objections did not stop Mr. Jones from receiving

answers to his questions. In most cases, counsel would specifically instruct his client to

answer the question after objecting. On a few occasions, counsel interrupted Mr. Jones

to ask for clarification or to state that he did not understand the question. Counsel also

interrupted Mr. Jones to clean up the record, mainly by asking Mr. Jones to specify which

exhibit he was referring to when asking a particular question. Finally, the Court notes that

at one point in the deposition, counsel specifically instructed his client not to answer a

question because it called for a legal conclusion, and it does not appear that Mr. Baldwin

ever answered that question. See id. at p. 64. To the extent counsel’s instruction to his

client was erroneous, the error was harmless since the question did, in fact, call for a legal

conclusion and was also argumentative.

       In sum, the Court finds that Mr. Jones had a full and fair opportunity to depose Mr.

Baldwin and that counsel for Mr. Baldwin conducted himself professionally and in




                                              2
Case 5:20-cv-05120-TLB Document 43         Filed 07/26/21 Page 3 of 3 PageID #: 1066




accordance with the Federal Rules. IT IS THEREFORE ORDERED that the Motion for

Sanctions (Doc. 39) is DENIED.

      IT IS FURTHER ORDERED that Mr. Baldwin’s request for reimbursement of

attorney’s fees and costs associated with responding to the Motion is also DENIED.

      IT IS SO ORDERED on this 26th day of July, 2021.



                                              ________________________________
                                              TIMOTHY L. BROOKS
                                              UNITED STATES DISTRICT JUDGE




                                          3
